Citation Nr: 1828381	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  11-33 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Army from February 1971 to February 17, 1974, with a subsequent period of dishonorable service from February 18, 1974 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The current medical opinions addressing the etiology of the Veteran's knee disability are inadequate, because the VA examiner failed to address the genu varus deformity that was noted upon clinical evaluation on his February 1971 entrance examination, as well as a report of pain in the knees corresponding with his period of honorable service.  Thus, an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

Refer the claims file to the February 2018 VA examiner for preparation of an addendum opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following review of the claims file, the examiner is requested to address the following:

(1) Is the Veteran's genu varum a congenital defect or disease?  (For VA purposes, a defect differs from a disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating.)

(2) If the Veteran's genu varum is considered a congenital or developmental defect, is it at least as likely as not (50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during his honorable period of service from February 1971 to February 17, 1974 that resulted in an additional knee disability?  If so, please describe the resultant disability.  In addressing this question, please consider the May 1974 service treatment record in which the Veteran reports painful knees for the past 7 years, coincident with his honorable period of service.

(3) If the Veteran's genu varum is determined to be a congenital or developmental disease, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disease was aggravated (permanently worsened) by the Veteran's honorable period of service from February 1971 to February 17, 1974.  In addressing this question, please consider the May 1974 service treatment record in which the Veteran reports painful knees for the past 7 years, coincident with his honorable period of service.

(4) If the Veteran's genu varum does not have a congenital origin, please opine as to whether it is as least as likely as not (50 percent or greater probability) that such disability had its onset during the Veteran's honorable period of service from February 1971 to February 17, 1974 or is otherwise related to his honorable period of service.  In addressing this question, please consider the May 1974 service treatment record in which the Veteran reports painful knees for the past 7 years, coincident with his honorable period of service.

(5) Is it at least as likely as not that bilateral patellofemoral pain syndrome had its onset during the Veteran's honorable period of service from February 1971 to February 17, 1974 or is otherwise related to his honorable period of service?  In addressing this question, please consider the May 1974 service treatment record in which the Veteran reports painful knees for the past 7 years, coincident with his honorable period of service.

In answering these questions, please do not consider the Veteran's dishonorable service from February 18, 1974 to February 8, 1979, as he is not entitled to compensation for this period.  A complete rationale should be given for all opinions and conclusions expressed.  If you cannot provide an opinion without resorting to speculation, please provide a rationale for that conclusion.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



